DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8  is objected to because of the following informalities:  
“The system of claim 7, the analyte is glucose” should read “The system of claim 7, wherein the analyte is glucose”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-8,and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Burke (US20090157344) in view of Kalvacharla (“Measurement of Fractional Impedance using Switched Capacitor Circuits; cited in previous office action) and Pini (“Measure phase difference with an oscilloscope”; cited in previous office action).
Regarding claim 1, Burke discloses a system for measuring a property of a sample, comprising: 
a test strip for collecting the sample (Paragraph [0013], “a biological fluid test strip”); 
a diagnostic measuring device configured to receive the test strip and measure a concentration of an analyte in the sample received on the test strip (Paragraph [0013], “measuring a first response to the test signal; (f) using the first response to determine the analyte concentration; (g) measuring a second response to the control/calibration signal; and (h) using the second response to identify the analyte concentration as control/calibration data”); and 
the diagnostic measuring device further comprising a processor programmed to execute an analyte correction for correcting a measurement of the sample due to one or more interferents (Paragraph [0064], “The impedance (or the impedance derived admittance and phase information) of the AC signal is then used to correct the DC signal or AC derived capacitance for the effects of interferants”), comprising: 
calculating an interferent impedance measurement including a magnitude measurement and a phase measurement (Paragraph [0064], “One embodiment of the system and method described for measuring blood glucose operates generally by using the frequency-dependence of the contribution of various factors to the impedance (from which admittance magnitude and phase angle may be derived) of a blood sample”); and 
adjusting the measurement of the analyte in the sample using the calculated interferent impedance measurement (Paragraph [0064], “The impedance (or the impedance derived admittance and phase information) of the AC signal is then used to correct the DC signal or AC derived capacitance for the effects of interferants”).
Burke does not disclose using a switched capacitor accumulator to measure a phase angle; wherein measuring the phase angle comprises using a sample window of multiple setpoints of frequency in the range of 10 kHz to 500 kHz.
However, Kalvacharla discloses using a switched capacitor accumulator to measure a phase angle (Chapter 6.1, P. 86 “measures fractional impedances of biological material through a simple integrator based setup [34], using SC circuits at low supply voltage achieving the factors of low power consumption, good linearity, dynamic range and better sensitivity.” Impedance intrinsically has a phase component)
wherein measuring the phase angle comprises using a sample window of multiple setpoints of frequency in the range of 10 kHz to 500 kHz (Chapter 5.3, P. 83 “The phase angle of the transfer function is calculated between the frequency range of 1 Hz to 107 Hz at 200 Hz increments using derived parameters in the transfer functions shown in the following equation”. See MPEP 2144.05 I:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Burke to incorporate the teachings of Kalvacharla by adding using a switched capacitor accumulator to measure a phase angle; wherein measuring the phase angle comprises using a sample window of multiple setpoints of frequency in the range of 10 kHz to 500 kHz. The advantage of switched capacitor accumulator is for a more compact circuit design. The advantage of measuring multiple setpoints of frequency is to provide more data collection which allows for a more accurate averaged value.
The combination of Burke and Kalvacharla does not disclose accumulating time differences that represent phase over the sample window to generate a signal large enough to be measured to calculate the phase measurement.
However, Pini discloses accumulating time differences that represent phase over the sample window to generate a signal large enough to be measured to calculate the phase measurement (Page 2, “Phase difference can be measured on an oscilloscope by finding the time delay between two waveforms and their period” & Page 6, “Accuracy is further enhanced by taking multiple measurements and using the average or mean values of the phase instead of the instantaneous value”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Burke and Kalvacharla to incorporate the teachings of Pini by adding accumulating time differences that represent phase over the sample window to generate a signal large enough to be measured to calculate the phase measurement. It would be obvious for one skilled in the art to measure phase angle in the same manner that the prior art does with an oscilloscope, using the switched capacitor accumulator. Measuring the phase angle by calculating time difference is advantageous because time measurements are the most accurate measurements available. Thus, using time differences would result in more accurate and repeatable data collection.

Regarding claim 2, the combination of Burke, Kalvacharla, and Pini discloses the system of claim 1. 
Burke further discloses wherein the analyte is glucose and the at least one interferent is hematocrit (Paragraph [0062], “The systems and methods described herein permit the accurate measurement of an analyte in a fluid. In particular, the measurement of the analyte remains accurate despite the presence of interferants, which would otherwise cause error. For example, a blood glucose meter measures the concentration of blood glucose without error that is typically caused by variations in the temperature and the hematocrit level of the sample”).

Regarding claim 3, the combination of Burke, Kalvacharla, and Pini discloses the system of claim 1. 
Burke further discloses wherein the test strip comprises: 
a conductive pattern (Paragraph [0104], “conductive layer”) including at least one electrode at the proximal region of the test strip (Paragraph [0104], “Electrodes and connecting traces are then patterned in the conductive layer”), electrical strip contacts disposed at a conductive region at the distal region of the test strip (Paragraph [0104], Connecting traces connect the electrodes to the conductive layer. Location where the connecting traces and conductive layer meet is “electrical strip contacts”), and conductive traces electrically connecting the electrodes to at least some of the electrical strip contacts (Paragraph [0104], “Electrodes and connecting traces are then patterned in the conductive layer”); 
a reagent layer contacting at least a portion of at least one electrode  (Reagent layer #1704); and 
a chamber at the proximal region of the test strip for receiving the sample (Paragraph [0007], “sample chamber”).    

Regarding claim 7, Burke discloses a system for measuring a property of a sample, comprising: 
a diagnostic measuring device configured to measure a concentration of an analyte in a sample (Paragraph [0013], “measuring a first response to the test signal; (f) using the first response to determine the analyte concentration; (g) measuring a second response to the control/calibration signal; and (h) using the second response to identify the analyte concentration as control/calibration data”); and 
the diagnostic measuring device further comprising a processor programmed to execute an analyte correction for correcting a measurement of the sample due to one or more interferents (Paragraph [0064], “The impedance (or the impedance derived admittance and phase information) of the AC signal is then used to correct the DC signal or AC derived capacitance for the effects of interferants”), comprising: 
calculating an interferent impedance measurement including a magnitude measurement and a phase measurement (Paragraph [0064], “One embodiment of the system and method described for measuring blood glucose operates generally by using the frequency-dependence of the contribution of various factors to the impedance (from which admittance magnitude and phase angle may be derived) of a blood sample”)
adjusting the measurement of the analyte in the sample using the calculated interferent impedance measurement (Paragraph [0064], “The impedance (or the impedance derived admittance and phase information) of the AC signal is then used to correct the DC signal or AC derived capacitance for the effects of interferants”)
Burke does not disclose using a switched capacitor accumulator to measure a phase angle; and wherein measuring the phase angle comprises using a sample window of multiple setpoints of frequency in the range of 10 kHz to 500 kHz.
However, Kalvacharla discloses using a switched capacitor accumulator to measure a phase angle (Chapter 6.1, P. 86 “measures fractional impedances of biological material through a simple integrator based setup [34], using SC circuits at low supply voltage achieving the factors of low power consumption, good linearity, dynamic range and better sensitivity.” Impedance intrinsically has a phase component); and 
wherein measuring the phase angle comprises using a sample window of multiple setpoints of frequency in the range of 10 kHz to 500 kHz  (Chapter 5.3, P. 83 “The phase angle of the transfer function is calculated between the frequency range of 1 Hz to 107 Hz at 200 Hz increments using derived parameters in the transfer functions shown in the following equation”. See MPEP 2144.05 I:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Burke to incorporate the teachings of Kalvacharla by adding using a switched capacitor accumulator to measure a phase angle; and wherein measuring the phase angle comprises using a sample window of multiple setpoints of frequency in the range of 10 kHz to 500 kHz. The advantage of switched capacitor accumulator is for a more compact circuit design. The advantage of measuring multiple setpoints of frequency is to provide more data collection which allows for a more accurate averaged value.
The combination of Burke and Kalvacharla does not disclose accumulating time differences that represent phase over a sample window to generate a signal large enough to be measured to calculate the phase measurement.
However, Pini discloses accumulating time differences that represent phase over a sample window to generate a signal large enough to be measured to calculate the phase measurement (Page 2, “Phase difference can be measured on an oscilloscope by finding the time delay between two waveforms and their period” & Page 6, “Accuracy is further enhanced by taking multiple measurements and using the average or mean values of the phase instead of the instantaneous value”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Burke and Kalvacharla to incorporate the teachings of Pini by adding accumulating time differences that represent phase over a sample window to generate a signal large enough to be measured to calculate the phase measurement. It would be obvious for one skilled in the art to measure phase angle in the same manner that the prior art does with an oscilloscope, using the switched capacitor accumulator. Measuring the phase angle by calculating time difference is advantageous because time measurements are the most accurate measurements available. Thus, using time differences would result in more accurate and repeatable data collection.

Regarding claim 8, the combination of Burke, Kalvacharla, and Pini discloses the system of claim 7.
Burke further discloses the analyte is glucose and the at least one interferent is hematocrit 
(Paragraph [0062], “The systems and methods described herein permit the accurate measurement of an analyte in a fluid. In particular, the measurement of the analyte remains accurate despite the presence of interferants, which would otherwise cause error. For example, a blood glucose meter measures the concentration of blood glucose without error that is typically caused by variations in the temperature and the hematocrit level of the sample”).

Regarding claim 12, Burke discloses a method of measuring a property of a sample comprising: 
measuring an analyte in a sample (Paragraph [0013], “measuring a first response to the test signal; (f) using the first response to determine the analyte concentration; (g) measuring a second response to the control/calibration signal; and (h) using the second response to identify the analyte concentration as control/calibration data”); 
performing an analyte correction of the measured analyte due to one or more interferents (Paragraph [0064], “The impedance (or the impedance derived admittance and phase information) of the AC signal is then used to correct the DC signal or AC derived capacitance for the effects of interferants”), comprising: 
calculating an interferent impedance measurement including a magnitude measurement and a phase measurement (Paragraph [0064], “One embodiment of the system and method described for measuring blood glucose operates generally by using the frequency-dependence of the contribution of various factors to the impedance (from which admittance magnitude and phase angle may be derived) of a blood sample”);
adjusting the measurement of the analyte in the sample using the calculated interferent impedance measurement (Paragraph [0064], “The impedance (or the impedance derived admittance and phase information) of the AC signal is then used to correct the DC signal or AC derived capacitance for the effects of interferants”).
Burke does not disclose using a switched capacitor accumulator to measure a phase angle; and wherein measuring the phase angle comprises using a sample window of multiple setpoints of frequency in the range of 10 kHz to 500 kHz.
However, Kalvacharla discloses using a switched capacitor accumulator to measure a phase angle (Chapter 6.1, P. 86 “measures fractional impedances of biological material through a simple integrator based setup [34], using SC circuits at low supply voltage achieving the factors of low power consumption, good linearity, dynamic range and better sensitivity.” Impedance intrinsically has a phase component); and 
wherein measuring the phase angle comprises using a sample window of multiple setpoints of frequency in the range of 10 kHz to 500 kHz  (Chapter 5.3, P. 83 “The phase angle of the transfer function is calculated between the frequency range of 1 Hz to 107 Hz at 200 Hz increments using derived parameters in the transfer functions shown in the following equation”. See MPEP 2144.05 I:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Burke to incorporate the teachings of Kalvacharla by adding using a switched capacitor accumulator to measure a phase angle; and wherein measuring the phase angle comprises using a sample window of multiple setpoints of frequency in the range of 10 kHz to 500 kHz. The advantage of switched capacitor accumulator is for a more compact circuit design. The advantage of measuring multiple setpoints of frequency is to provide more data collection which allows for a more accurate averaged value.
The combination of Burke and Kalvacharla does not disclose accumulating time differences that represent phase over a sample window to generate a signal large enough to be measured to calculate the phase measurement.
However, Pini discloses accumulating time differences that represent phase over a sample window to generate a signal large enough to be measured to calculate the phase measurement (Page 2, “Phase difference can be measured on an oscilloscope by finding the time delay between two waveforms and their period” & Page 6, “Accuracy is further enhanced by taking multiple measurements and using the average or mean values of the phase instead of the instantaneous value”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Burke and Kalvacharla to incorporate the teachings of Pini by adding accumulating time differences that represent phase over a sample window to generate a signal large enough to be measured to calculate the phase measurement. It would be obvious for one skilled in the art to measure phase angle in the same manner that the prior art does with an oscilloscope, using the switched capacitor accumulator. Measuring the phase angle by calculating time difference is advantageous because time measurements are the most accurate measurements available. Thus, using time differences would result in more accurate and repeatable data collection.

Regarding claim 13, the combination of Burke, Kalvacharla, and Pini discloses the method of claim 12.
Burke further discloses wherein the analyte is glucose and the at least one interferent is hematocrit (Paragraph [0062], “The systems and methods described herein permit the accurate measurement of an analyte in a fluid. In particular, the measurement of the analyte remains accurate despite the presence of interferants, which would otherwise cause error. For example, a blood glucose meter measures the concentration of blood glucose without error that is typically caused by variations in the temperature and the hematocrit level of the sample”).

Regarding claim 14, the combination of Burke, Kalvacharla, and Pini discloses the method of claim 12.
Burke further discloses applying a temperature correction to the interferent impedance measurement (Paragraph [0062], “The systems and methods described herein permit the accurate measurement of an analyte in a fluid. In particular, the measurement of the analyte remains accurate despite the presence of interferants, which would otherwise cause error. For example, a blood glucose meter measures the concentration of blood glucose without error that is typically caused by variations in the temperature and the hematocrit level of the sample”). 

Claims 5, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burke, Kalvacharla, and Pini as applied to claims 1, 7, and 12, respectively, above, and further in view of Kordas (“The properties or integrated micro-electrodes for CMOS-compatible medical sensors”; cited in previous office action).
Regarding claims 5, 10, and 16, the combination of Burke, Kalvacharla, and Pini discloses the system of claim 1, the system of claim 7, and the method of claim 12. 
The combination of Burke, Kalvacharla, and Pini does not disclose wherein the switched capacitor accumulator can measure the phase measurement at high frequencies.
However, Kordas discloses wherein the switched capacitor accumulator can measure the phase measurement at high frequencies (Page 829, “Only at high frequencies the polarization impedance becomes small and the total impedance approaches the bulk resistance of the electrolyte. However, it is not possible to make a conductivity measurement at these frequencies, because then the hematocrit is no longer non-conducting. Therefor a special signal conditioning concept based on switched capacitor technique has to be developed to avoid errors resulting from polarization voltages”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Burke, Kalvacharla, and Pini to incorporate the teachings of Kordas by adding wherein the switched capacitor accumulator can measure the phase measurement at high frequencies. The advantage of operating at high frequencies is the allowance of more data collection.
Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered.
In amending in reply to a rejection of claims in an application …, the applicant … must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant … must also show how the amendments avoid such references or objections.  37 CFR 1.111(c).

With respect to the arguments against the rejections under 35 USC 103, Applicant did not address the disclosed claimed limitations in the primary reference (Vreeke).  The Reply fails to clearly show how the amendment avoids the prior art applied against the claim.

	Applicant discusses on page 9, amendments to the drawings in response to the objections in the previous office action. Examiner accepts the amended drawings and the objections have been withdrawn. 
	Applicant discusses on page 9, amendments to the specification in response to the objections in the previous office action. Examiner accepts the amended specification and the objections have been withdrawn.
	Applicant discusses on page 9, amendments to the claims in response to the objections in the previous office action. Examiner accepts the amended claims and the objections have been withdrawn.
	Applicant argues on page 10 that “Pini does not teach the accumulation of signals as recited by the claims”. However, Pini discloses on Page 2, “Phase difference can be measured on an oscilloscope by finding the time delay between two waveforms and their period” & Page 6, “Accuracy is further enhanced by taking multiple measurements and using the average or mean values of the phase instead of the instantaneous value”. “Accumulation of signals” is interpreted in the broadest manner as taking multiple measurements. Pini shows that accuracy can be enhanced by taking multiple measurements. This would improve the signal to noise ratio which would “generate a signal large enough to be measured.” Thus, it teaches the claimed language. 
	Applicant argues on page 10 that since the claims have been canceled, the 103 rejections for claims 4, 9, and 15 should be withdrawn. Examiner agrees and the 103 rejections have been withdrawn.
	Applicant argues on page 10 that the 103 rejections of the dependent claims should be withdrawn because they depend from independent claims 1, 7, and 12. However, new 103 rejections for the independent claims have been made. Thus, new 103 rejections for the dependent claims have also been made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0185733 (cited by applicant) discloses a glucose monitor, impedance spectroscopy, and a switched capacitor circuit.
US 2014/0251833 (cited by applicant) discloses glucose test strips, “electrodes for sensing hematocrit”, impedance measurements, Paragraph [0045], “the measurement of the physical characteristic (hematocrit) is used to modify or correct the glucose measurement so as to remove or reduce the effect of red blood cells on the glucose measurements.
US 9,261,477 (cited in previous office action) discloses “determination of a hematocrit by a time differential between the input and output signals such that a glucose measurement for a blood sample can be corrected by the measured hematocrit of the blood sample”, electrochemical test strips, and “depositing a blood sample in a test chamber of a test strip having at least first and second electrodes in contact with a reagent”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/C.C/Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791